t c summary opinion united_states tax_court lawrence k and ruth l harrell petitioners v commissioner of internal revenue respondent docket no 17918-05s filed date ruth l harrell pro_se brian a pfeifer for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are the amount of noncash charitable_contribution deductions which petitioners are entitled to claim on schedule a itemized_deductions and the amount of the excess unreimbursed employee and other miscellaneous expenses deduction1 to which petitioners are entitled background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in miami florida petitioners timely filed a joint form_1040 u s individual_income_tax_return for taxable_year in which they claimed as schedule a deductions medical and dental expenses charitable_contributions and excess unreimbursed employee and other miscellaneous expenses respondent determined that the amounts claimed for these latter deductions were overstated and accordingly sent petitioners a notice_of_deficiency petitioners timely petitioned this court petitioners concede and thus no 1the excess unreimbursed employee and other miscellaneous expenses deduction is a schedule a deduction the amount equals the sum of unreimbursed employee expenses--job travel union dues job education etc tax preparation fees and other expenses--investment safe deposit box etc less an amount equal to percent the 2-percent floor of the taxpayer’s adjusted_gross_income see sec_67 longer challenge respondent’s determinations that they are not entitled to the medical and dental expense deduction however they continue to challenge respondent’s other determinations discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof with respect to any factual issue relating to ascertaining the liability for tax shifts to the commissioner if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner’s agents and during the court_proceeding introduced credible_evidence with respect to the factual issue involved petitioners did not meet the substantiation requirements or introduce credible_evidence regarding the disallowed amounts therefore the burden_of_proof does not shift to respondent it is settled law that deductions are a matter of legislative grace and the taxpayer must prove that he she is entitled to the claimed deductions 503_us_79 292_us_435 with these well-established propositions in mind we decide whether petitioners have satisfied their burden of proving entitlement to deduct noncash charitable_contributions and excess unreimbursed employee and other miscellaneous expenses in amounts greater than those respondent determined as noted petitioners claimed deductions on their return for charitable_contributions consisting of dollar_figure in cash and dollar_figure in noncash contributions at trial the parties stipulated that petitioners were entitled to a deduction of dollar_figure for cash charitable_contributions and that the dollar_figure balance was improperly claimed because the disallowed portion was made not by petitioners but by their family members respondent disallowed the dollar_figure deduction for noncash contributions for lack of substantiation at trial respondent conceded that petitioners are entitled to a deduction for noncash charitable_contributions of dollar_figure sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations sec_170 the term charitable_contribution includes a contribution or gift to a corporation trust or community chest fund or foundation with certain provisos sec_170 for example the recipient organization must have been created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states sec_170 furthermore no part of the net_earnings of a qualified_organization may inure to the benefit of any private_shareholder_or_individual sec_170 the charitable_contribution_deduction is subject_to certain substantiation requirements sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 this written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash the taxpayer donated and whether any consideration was given to the taxpayer sec_1_170a-13 income_tax regs petitioners attached to their form_1040 a form_8283 noncash charitable_contributions listing eight dates on which they claimed to have made noncash donations to charitable organizations at trial petitioners presented as evidence receipts that were furnished blank by charitable organizations and admittedly filled in by petitioners the receipts which total dollar_figure purport to show that petitioners made noncash contributions on seven separate dates during january march may june august september and november in addition petitioners submitted a list which they prepared of items allegedly contributed on december with a value of dollar_figure but no receipt for this contribution was produced the dates on the receipts for january and september appear to have been altered and we are not satisfied that those contributions were in fact made during the list of items with respect to the purported december contribution does not support the sec_170 deduction because it was prepared exclusively by petitioners and is therefore not a contemporaneous written acknowledgment of the contribution by the donee organization the remaining five receipts are supported by detailed lists of items that petitioners allegedly contributed but the values listed for the individual items do not add up to the total amount claimed for each contribution additionally the list of items purportedly contributed on june includes a situp table and weights that were also listed in the receipt prepared for the purported january charitable_contribution and as noted we are not satisfied that these items in fact were contributed to charity in 2we note that the sums listed on the various receipts petitioners produced plus the amount on the list of items they allegedly contributed on dec is less than the amount claimed for noncash contributions on their tax_return moreover the values claimed for the individual contributed items listed in the receipts do not total the claimed sum when a taxpayer establishes that he she has incurred deductible expenses but is unable to establish the exact amounts we can estimate the deductible amounts but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily on the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see cohan v commissioner supra pincite however without a rational basis for making the estimate any allowance we made would amount to unguided largesse 245_f2d_559 5th cir respondent concedes that petitioners made noncash contributions during but maintains that the value of those contributions did not exceed dollar_figure considering the record before us we do not doubt that petitioners made noncash charitable_contributions during however they failed to provide reliable evidence to prove that the amount thereof exceeded the dollar_figure respondent conceded we therefore hold that for petitioners are entitled to a dollar_figure charitable_contribution_deduction rather than the claimed dollar_figure deduction comprising dollar_figure for cash contributions and dollar_figure for noncash contributions we now turn to the amount of the excess unreimbursed employee and other miscellaneous expenses deduction to which petitioners are entitled on their return petitioners claimed a deduction for excess unreimbursed employee and other miscellaneous expenses of dollar_figure after considering the 2-percent floor petitioners claimed a deduction for excess unreimbursed employee and other miscellaneous expenses of dollar_figure of this amount respondent does not dispute that petitioners are entitled to a deduction of dollar_figure for unreimbursed employee expenses--union dues the remaining components of the claimed deduction are uniforms dollar_figure supplies and equipment dollar_figure job search expenses dollar_figure telephone expenses dollar_figure and tax preparation fees dollar_figure respondent disallowed the deduction for all of these components sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to it must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite u s pincite the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd 557_f2d_1095 5th cir the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as previously noted the court may in some circumstances estimate the amount of a deduction to which the taxpayer is otherwise entitled cohan v commissioner supra pincite petitioners deducted dollar_figure for uniforms for the taxable_year and stipulated that the uniforms mr harrell wore were washed and ironed at petitioners’ home the expense of uniforms is deductible under sec_162 if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general usage as ordinary clothing and the uniforms are not so worn see 30_tc_757 beckey v commissioner tcmemo_1994_514 mr harrell in his position with united parcel service was required to work in a clean uniform every day mrs harrell washed and ironed mr harrell’s work uniforms at home the employer_provided the uniforms but did not reimburse mr harrell for the cleaning of his uniforms although petitioners would be entitled to a deduction for the cost of washing and ironing the uniforms they provided no evidence upon which we can estimate the amount thereof at trial mrs harrell testified that the amount claimed was a guess that was based on the hypothesis of paying to have the uniforms cleaned commercially deductions are based on actual not hypothetical costs as the uniforms were not sent to a commercial cleaner but were laundered and ironed at home the amount claimed is not allowable moreover the amount claimed dollar_figure per month appears grossly inflated in the absence of a rational basis for estimating the cost of the cleaning of the uniforms we sustain respondent’s disallowance of this component of the claimed unreimbursed employee and other miscellaneous expenses see cohan v commissioner supra pincite petitioners deducted dollar_figure for supplies and equipment for the taxable_year in issue taxpayers carrying supplies on hand can deduct the costs of those supplies to the extent that the supplies are actually consumed or used in operation during the taxable_year for which the return is made if the cost of the supplies was not deducted in a previous year if the supplies are incidental and are carried on hand with no record of consumption kept the taxpayer may deduct the total cost of such supplies purchased during the taxable_year for which the return was made sec_1_162-3 income_tax regs petitioners presented no documentation to support their claimed deduction of dollar_figure for supplies and equipment there is no rational basis in the record on which we can estimate the magnitude of this expense we therefore sustain respondent’s disallowance of this component of the claimed excess unreimbursed employee and other miscellaneous expenses deduction petitioners deducted dollar_figure for job search expenses in connection with mrs harrell’s efforts to secure employment as well as deducting dollar_figure for telephone cell phone expense for the taxable_year in issue we consider these two expenses together because they are subject_to more stringent substantiation requirements than the other components of the disallowed employee expense deduction job search expenses are deductible under sec_162 to the extent they are incurred in searching for new employment in the employee’s same trade_or_business see 54_tc_374 however if the employee is seeking a job in a new trade_or_business the expenses are not deductible under sec_162 see 20_tc_511 job search expenses include résumé preparation expenses postage and travel and transportation_expenses see murata v commissioner tcmemo_1996_321 before the taxable_year in issue mrs harrell was employed as an administrative assistant and during she was unemployed searching for employment petitioners’ substantiating evidence for the job search expenses consists of correspondence between mrs harrell and potential employers a work search form required by the state of florida for purposes of administering the state unemployment_compensation program and a mileage log which shows the addresses of companies which mrs harrell visited over the course of the year and the dates of the visits the correspondence and work search forms were prepared contemporaneously with the search for employment and establish to our satisfaction that mrs harrell incurred deductible job search expenses hampered by a lack of evidence in the record as to the amount thereof but recognizing that expenses for a job search were in fact incurred we place the amount for that portion of her job search expenses consisting of résumé preparation telefax transmission and postage at dollar_figure mrs harrell’s remaining job 3the work search form contains the following language each employer you contact in your search for work must be shown below it is important to make as many in person applications as possible during each week for which you claim benefits mrs harrell certified that the information she provided on the report was correct and complete to the best of her knowledge search expenses consisted of the cost of travel in her own automobile to potential employers’ places of business this portion of her job search expenses is supported by the work search record with respect to three interviews and by the mileage log in the case of travel_expenses entertainment_expenses and expenses paid_or_incurred with respect to certain listed_property sec_274 overrides the cohan doctrine discussed previously and those expenses are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 contemplates that no deduction may be allowed for expenses_incurred for travel on the basis of any approximation or the unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically proscribes deductions for travel_expenses in the absence of adequate_records or of sufficient evidence corroborating the taxpayer’s own statement at a minimum the taxpayer must substantiate the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred mrs harrell’s unemployment_compensation work search record constitutes substantiation within the meaning of sec_274 with respect to three job interviews that required travel the record shows that her round trip travel to those interviews was dollar_figure miles per trip for a total of dollar_figure miles petitioners did not present receipts for the actual cost of this travel but we may apply the standard mileage rate to determine the allowable deduction the standard mileage rate for wa sec_36 cents per mile so that the total allowable deduction amounted to dollar_figure unlike the work search record mrs harrell’s travel log was not prepared contemporaneously with the purported travel and appears inaccurate in some respects the travel log includes entries that do not appear on the work search record that was prepared contemporaneously for unemployment_compensation purposes the job seeker in preparing the work search record is exhorted to document each employer that had been contacted and those records certified by mrs harrell contain only three reports of job interviews yet the travel log indicates that she attended eight interviews and traveled on more than occasions for a total of more than big_number miles to apply for jobs we find that the travel log is unreliable and does not constitute adequate 4the standard mileage rate is a matter of administrative convenience by which a taxpayer may compute the amount of deductible automobile expenses using a standard rate rather than separately establishing the amount of an expenditure for travel or transportation sec_1_274-5 income_tax regs in part grants the commissioner the authority to establish a method under which a taxpayer may use mileage rates to substantiate for purposes of sec_274 the expense of using a vehicle while traveling away from home see revproc_2001_54 2001_2_cb_530 substantiation for the claimed deductions for mrs harrell’s travel in the course of her job search in addition to applying to traveling expenses the strict substantiation requirements of sec_274 apply to deductions with respect to any listed_property as defined in sec_280f sec_280f in turn includes any cellular telephone in the definition of listed_property the only substantiation petitioners submitted with respect to their cellular telephone expenditures was a letter from mr harrell’s employer stating that mr harrell used his cellular telephone to communicate and conduct business with the company and that he was not reimbursed for those charges no substantiation was introduced as to specific telephone calls made using the cellular telephone the portion of the use that might be related to mr harrell’s work rather than to personal calls or any other matter that would support a claim that the cellular telephone was property used in mr harrell’s trade_or_business of performing services as an employee we therefore sustain respondent’s disallowance of this component of the claimed excess unreimbursed employee and other miscellaneous expenses deduction finally petitioners deducted dollar_figure for tax preparation fees petitioners used a commercial software package to prepare their tax_return the record does not reveal the cost of the software package but we recognize that there in fact was a cost we estimate this cost to be dollar_figure and allow a deduction for tax preparation fees in that amount petitioners’ adjusted_gross_income for was dollar_figure as previously noted see supra note there is a 2-percent floor in calculating the deduction for excess unreimbursed employee and other miscellaneous expenses thus petitioners may deduct only their unreimbursed employee and other miscellaneous expenses that exceed dollar_figure percent times dollar_figure the amount of the unreimbursed employee and other miscellaneous expenses that we have found are deductible does not exceed that amount to reflect the foregoing and concessions by the parties decision will be entered under rule
